           Case 2:20-cv-01332-APG-DJA Document 9 Filed 08/19/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 RAQUEL GERALDO,                                           Case No.: 2:20-cv-01332-APG-DJA

 4           Plaintiff                                       Order Remanding Case for Lack of
                                                                Subject Matter Jurisdiction
 5 v.

 6 ALBERTSON’S LLC,

 7           Defendant

 8

 9         Defendant Albertson’s LLC removed this action from state court based on diversity

10 jurisdiction. ECF No. 1. Albertson’s did not identify the citizenship of its members and did not

11 provide sufficient evidence that the amount in controversy requirement was satisfied. I therefore

12 ordered Albertson’s to show cause why this case should not be remanded for lack of subject

13 matter jurisdiction. I advised Albertson’s that failure to respond to my order by August 11, 2020

14 would result in remand to the state court.

15         Albertson’s did not respond to my order to show cause. Even if I considered Albertson’s

16 statement regarding removal as its response to the order to show cause, Albertson’s has not met

17 its burden of showing removal was proper. Albertson’s identifies the citizenship of only its

18 managing member and does not state whether the managing member is its only member. ECF

19 No. 7 at 2-3. It therefore has not shown that complete diversity exits. See Johnson v. Columbia

20 Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (stating that “an LLC is a citizen of

21 every state of which its owners/members are citizens”).

22         Additionally, Albertson’s does not show by a preponderance of the evidence that the

23 amount in controversy is satisfied. It states that prior to filing suit, the plaintiff “made
           Case 2:20-cv-01332-APG-DJA Document 9 Filed 08/19/20 Page 2 of 2



 1 representations” that his claim was worth over $100,000. Id. at 4. Albertson’s presents no

 2 evidence to support this statement and presents no evidence that the plaintiff’s “representations”

 3 are a reasonable estimate of the plaintiff’s damages. See Cohn v. Petsmart, Inc., 281 F.3d 837,

 4 840 (9th Cir. 2002) (“A settlement letter is relevant evidence of the amount in controversy if it

 5 appears to reflect a reasonable estimate of the plaintiff’s claim.”).

 6         I strictly construe the removal and subject matter jurisdiction statutes and resolve any

 7 doubts against removability. Hawaii ex rel. Louie v. HSBC Bank Nev., N.A., 761 F.3d 1027, 1034

 8 (9th Cir. 2014). Here there is considerable doubt about removability. Because Albertson’s has

 9 not met its burden of showing that subject matter jurisdiction exists, I remand this case.

10         I THEREFORE ORDER that this case is remanded to the state court from which it was

11 removed for all further proceedings. The clerk of the court is instructed to close this case.

12         DATED this 19th day of August, 2020.

13

14
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23



                                                     2
